Citation Nr: 9910987	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  93-24 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to October 
1979 and from December 1982 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.

This claim was also developed on the issue of service 
connection for a left foot disorder.  A March 1994 hearing 
officer's decision granted service connection for this 
disorder, which was a complete grant of the benefit sought.  
A May 1996 supplemental statement of the case listed the 
issue of entitlement to a compensable evaluation for a left 
heel spur by error.  Though the representative referred to 
this issue in a subsequent statement, it has not been 
developed for appellate review and is referred to the RO for 
any action deemed appropriate.  


FINDINGS OF FACT

1. The veteran's left shoulder disability is currently 
manifested by recurrent myalgia of the trapezius muscle 
and mild limitation of endurance of lifting over the head 
due to pain.  The veteran is right-handed and range of 
motion and X-rays of the left shoulder are normal.

2. The veteran's service-connected left shoulder disability 
does not present an unusual disability, such as marked 
interference with employment or frequent periods of 
hospitalization, sufficient to warrant an extraschedular 
rating.



CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals of left shoulder injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, VA has a 
duty to assist the veteran with the development of evidence 
to support his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board is satisfied that the duty to assist the 
veteran has been fulfilled.

Relevant law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  VA must consider all regulations which are 
potentially applicable based upon the evidence and issues of 
record, whether or not the veteran raised them.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Each disability must be 
viewed in relation to its history, with an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.

Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1998).

An evaluation of the veteran's disability must consider 
impairment of the veteran's ability to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction of 
movement, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (1998).

A claim may only be denied on its merits if a preponderance 
of the evidence is against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996).  Under the benefit of the doubt 
doctrine, the veteran's claim must prevail when the evidence 
is in relative equipoise.  Hence, when the record contains an 
approximate balance of evidence both for and against the 
claim, the claim must be granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's left shoulder disability is rated under 
Diagnostic Code 5203 as impairment of the clavicle or 
scapula.  Under Diagnostic Code 5203, a 10 percent rating is 
warranted for malunion of the clavicle or scapula, or for 
nonunion of the clavicle or scapula without loose movement.  
A 20 percent rating is warranted for dislocation of the 
clavicle or scapula, or for nonunion of the clavicle or 
scapula with loose movement.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.

Factual background

In June 1993, the veteran submitted a letter from Q.T.K., 
M.D., who stated that he examined the veteran in May 1993.  
The physician related that the veteran reported a chronic low 
level of pain around the shoulder area with good range of 
motion.  He also reported that his pain increased with 
excessive use.  The veteran reported minimal tenderness over 
the levator scapulae muscle, just above the inner angle of 
the left scapula, which was not present on examination.  The 
examiner noted no pain or abnormality with shrugging of the 
shoulder or full circumduction.  Reflexes and muscle power 
were normal.  The diagnosis was episodic myofascial strain.  
The veteran was advised not to lift weights in excess of 
fifty pounds or to use the left shoulder for overhead work.

The veteran also submitted a letter from a potential employer 
dated in June 1993.  The employer indicated that the veteran 
was not suited for the position of full time maintenance 
mechanic due to the limitations set forth by Dr. K.  The 
letter requested the veteran to identify reasonable 
accommodations which would permit him to sagely perform the 
essential function of the position.  There is no response 
from the veteran of record.

In a July 1993 rating decision, the RO granted service 
connection for residuals of left shoulder injury, and 
assigned a noncompensable evaluation under Diagnostic Code 
5203.  The rating decision was based on the veteran's service 
medical records, which reflected that the veteran sustained 
several injuries to the left shoulder while working, playing 
football and parachuting in service.

The veteran testified at a January 1994 hearing at the RO in 
Waco, Texas that his left shoulder symptomatology had 
increased.  He also related that that the restrictions 
related to his left shoulder disability prevented him from 
obtaining employment.

The veteran underwent a VA joints examination in November 
1994.  He reported that he initially injured his left 
shoulder in 1968, while working on an F-100 in the Republic 
of Vietnam.  On physical examination, the veteran had full 
range of motion of the shoulder.  The examiner noted a rather 
pronounced droop of his left shoulder, compared to the right.  
Muscle strength in both upper extremities was entirely 
normal.  X-rays were also normal.  The examiner noted the 
presence of pain during some rotary motion, but was of the 
opinion that the pain may be related to degenerative disc 
disease seen at the C5-C6 level of his cervical spine.  The 
pertinent diagnosis was history of probable shoulder sprain.

A November 1995 rating action assigned a 10 percent 
evaluation for residuals of the left shoulder injury, 
effective from April 1993.  

The veteran underwent an additional VA examination in April 
1998.  He indicated that he had some soreness in the left 
shoulder joint which was aggravated by carrying anything over 
the shoulder.  He reported no problems lifting, but did 
indicate that he limited his lifting over his head due to 
pain.  On physical examination, the joint appeared normal.  
The veteran identified pain located at the trapezius muscle.  
No muscle spasm was palpable.  Range of motion was full, 
without complaint of pain.  There was no evidence of 
tenderness or crepitus in the shoulder joint.  The examiner 
noted excellent muscular development and strength in the left 
upper extremity and shoulder girdle muscle.  X-rays of the 
left shoulder were normal.  The diagnosis was residuals of an 
old left shoulder injury which was intermittently symptomatic 
with recurrent myalgia of the trapezius muscle.  The examiner 
noted the presence of mild functional loss, secondary to 
pain.

Analysis

The evidence of record establishes that a rating in excess of 
10 percent is not warranted under Diagnostic Code 5203.  
Neither the clinical examination nor the X-ray study 
performed at the most recent VA examination, dated in April 
1998, revealed any evidence indicating that the veteran has a 
dislocation of the clavicle or scapula, or a nonunion of the 
clavicle or scapula with loose movement.  To the contrary, 
the April 1998 X-ray study showed a normal shoulder.  Hence, 
the schedular criteria for a 20 percent evaluation under 
Diagnostic Code 5203 are not met.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

As the veteran's had full range of motion on both VA 
examinations, an increased rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 for limitation of arm motion is 
not warranted.  Furthermore, there is no evidence of 
impairment of the humerus which would permit consideration of 
38 C.F.R. § 4.71a, Diagnostic Code 5202.

As stated earlier, an evaluation of the veteran's disability 
must consider impairment of the veteran's ability to function 
under the ordinary conditions of daily life, including 
employment, due to functional impairment of a joint due to 
pain, weakness, excess fatigability, incoordination, 
restriction of movement, or instability.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

In this regard, the Board recognizes the April 1998 VA 
examiner found mild functional loss due to pain, without 
weakness.  However, the November 1994 VA examiner found the 
muscle strength in both upper extremities to be normal.  
Although the April 1998 examiner did not compare the muscle 
strength of both upper extremities, he found that the veteran 
had excellent musculare development and strength in the left 
upper extremity and shoulder girth muscles.  The November 
1994 and April 1998 VA examiner also found that the veteran 
had full range of motion of the left shoulder, without pain 
or indicia of weakness.  

Overall, the evidence of record does not establish an 
impairment of the veteran's ability to function under the 
ordinary conditions of daily life, including employment, 
above and beyond the minimal compensable evaluation that is 
currently in effect.  The principles set forth at 38 C.F.R. 
§§ 4.40 4.45 and 4.59 have specifically been considered, but 
the total disability picture does not approximate the 
criteria required for the next higher evaluation under any 
applicable diagnostic code.  See 38 C.F.R. § 4.7.

Consideration of an extraschedular rating

The issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1997) has been raised by the veteran 
and considered by the RO.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b).

In this case, the Board finds that the regular schedular 
standards applied adequately describe and provide for the 
veteran's disability level.  There is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the record reflects that 
since service, other than one employment-related physical 
conducted in May 1993 and the two VA examinations which were 
conducted for rating purposes, the veteran has never been 
seen for treatment of his left shoulder disability, let alone 
been hospitalized.  Also, although the veteran claimed that 
he is unable to obtain employment because of his service-
connected disorder, the only supporting evidence establishing 
the degree of his employment problems is the June 1993 letter 
which related that the veteran's restrictions were not 
compatible with the job requirements of that particular 
position.  However, that employer requested the veteran to 
identify any reasonable accommodations necessary for him to 
safely perform the essential function of that position.  
There is no evidence that the veteran responded to the 
employer's request.  Although the veteran testified at the 
hearing at the RO that he was also unable to obtain any other 
position due to his disability, he has not supplied records 
or statements from former or potential employers, or other 
indicia that his service-connected disability provides an 
exceptional employment handicap.  Therefore, the Board 
concludes that the RO's decision not to refer the case for 
consideration of an increased extraschedular rating is 
supported by the record.

Summary

When all the evidence is assembled, the Secretary, is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating.


ORDER

An evaluation greater than 10 percent for residuals of a left 
shoulder injury is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

